      0:19-cv-02174-SAL          Date Filed 06/10/20       Entry Number 38        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

 Brice Coley,                                                Case No.: 0:19-cv-02174-SAL

                 Petitioner,

 v.
                                                                        ORDER
 Warden Scott Lewis,


                 Respondent.


       This matter is before the Court for review of the March 10, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Paige J. Gossett, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). In the Report, the

Magistrate Judge recommends granting Defendant’s Motion for Summary Judgment, ECF No. 25,

and dismissing the Petition, ECF No. 1, as untimely under 28 U.S.C. § 2244(d). No party filed an

objection to the Report, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the Court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).




                                                  1
      0:19-cv-02174-SAL       Date Filed 06/10/20     Entry Number 38        Page 2 of 2




       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, Defendant’s Motion for Summary

Judgment, ECF No. 25, is GRANTED and the Petition, ECF No. 1, is DISMISSED with prejudice.

              IT IS SO ORDERED.


June 8, 2020                                       /s/Sherri A. Lydon
Florence, South Carolina                           United States District Judge




                                               2
